DETAILED ACTION
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-12, 13 and 17-20, drawn to a method for producing a mesenchymal stem cell, classified in C12N 5/0663.
II. Claim 14, drawn to a mesenchymal stem cell produced by the method according to claim 1, classified in C12N 5/0663.
III. Claim 15, drawn to a differentiation-induced cell produced by the method of claim 13, classified in C12N 5/0655.
IV. Claim 16, drawn to an inhibitor of differentiation comprising a recombinant gelatin having an amino acid sequence derived from a partial amino acid sequence of human collagen, classified in CO7K 14/78.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making (Group I) and product made (Group II).  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially 

Inventions I and III are directed to an unrelated product (Group III) and process (Group I).  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product cannot be made by the process of Invention I since the differentiation-induced cell is made by the method according to claim 13 which requires culturing in a medium for inducing differentiation. 

Inventions I and IV are related as product (Group IV) and process of use (Group I).  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, as taught by Chang et al., (U.S. Patent No. 6,992,172; see PTO-892).  Chang 

Inventions II and III are directed to distinct products. The inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct one from the other in that the Group II product requires a mesenchymal stem cell, which is distinct from the differentiated cell product of Group III.  Group III requires a differentiation-induced cell, for example bone cells (see specification paragraph [0047]), which is a distinct product from the mesenchymal stem cell Group II.  Thus, the products have a materially different design and would have distinct biological and biochemical properties. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and IV are directed to distinct products. The inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the 

Inventions III and IV are directed to distinct products. The inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct one from the other in that the Group III product requires a differentiation-induced cell, for example bone cells (see specification paragraph [0047]), which is distinct from the recombinant gelatin product of Group IV.  Group IV requires a recombinant gelatin derived from a partial amino acid sequence of human collagen, which is a distinct product from the differentiated cell of Group III.  Thus, the products have a materially different design and would have distinct biological and biochemical properties. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
In the instant case at least, reasons (a) and (c) apply.

Species Election
It is noted that, if Applicant elects the Group I invention, the Group I invention contains claims directed to the following distinct species of the generic invention.  Applicant is required to elect a single species of type of cell to be provided in the generic invention.  The species are as follows:
(a)  stem cell, i.e. mesenchymal stem cell (claims 1-12);
(b)  differentiated cell (bone cell, chondrocyte, cardiomyocyte (specification, paragraph [0047]) (claim 13).

The various species of cell type to be produced represent distinct species of the generic invention.  For example, the method species for producing mesenchymal stem 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
 (a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
In the instant case, at least reason (c) applies.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and/or species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EVELYN Y PYLA/             Examiner, Art Unit 1633